Exhibit 99.1 Press release WiLAN Subsidiaries Enter into License Agreements with Nanya Technology OTTAWA, Canada – January 23, 2017 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiaries, North Star Innovations, Inc. and PLL Technologies, Inc., have entered into patent license agreements with Nanya Technology Corporation. Nanya Technology is a leading memory solution provider for products embedded with consumer memory and low power memory and ranks among the top five global suppliers of dynamic random-access memory (“DRAM”). The consideration to be paid to WiLAN and all other terms of the license agreements are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
